



Exhibit 10.2


ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of [●],
2018, by and among SEELOS THERAPEUTICS, INC., a Delaware corporation (“Seelos”),
Apricus Biosciences, Inc., a Nevada corporation (“Apricus”), [●], [a/an] [●], as
the representative of the investors (the “Investors’ Representative”)1 listed on
EXHIBIT A hereto (each, an “Investor” and collectively, the “Investors”), and
WILMINGTON TRUST N.A., a national banking association (the “Escrow Agent”). The
Company (as defined below) and the Investors’ Representative are each sometimes
referred to herein individually as “Party” and collectively as the “Parties.”
Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings given to them in the Securities Purchase Agreement (as defined
below) for reference between the Parties. All capitalized terms with respect to
the duties and obligations of the Escrow Agent shall be defined herein.
RECITALS
WHEREAS, Seelos, Apricus, the Investors and certain other investors have entered
into a Securities Purchase Agreement, dated as of October 16, 2018 (as amended
or restated from time to time, the “Securities Purchase Agreement”), pursuant to
which, among other things, the Investors acquired shares of Seelos Common Stock;
WHEREAS, on July 30, 2018, Seelos, Apricus and Arch Merger Sub, Inc. (“Merger
Sub”) entered into that certain Agreement and Plan of Merger and Reorganization
pursuant to which, among other things, Seelos will be merged with and into
Merger Sub (the “Merger”), with Seelos surviving the Merger as a wholly-owned
subsidiary of Apricus;
WHEREAS, pursuant to the Merger, the outstanding shares of Seelos Common Stock
will be converted into shares of common stock, $0.001 par value per share, of
Apricus (“Apricus Common Stock”); and
WHEREAS, the Securities Purchase Agreement contemplates the execution and
delivery of this Agreement and the deposit by Seelos with the Escrow Agent of
[●] shares of Seelos Common Stock (the “Escrow Shares,” and together with any
Additional Property (as defined in Section 2(f)) and interest from time to time
earned thereon or reduced by any subsequent disbursements, amounts withdrawn or
losses on investments, the “Escrow Fund”).
NOW, THEREFORE, in consideration of the respective covenants, agreements and
representations and warranties set forth herein, the Parties and the Escrow
Agent, intending to be legally bound, hereby agree as follows:
1.Certain Defined Terms. For purposes of this Agreement, the following terms
shall have the following meanings:


_____________________________________________________ 
1 Each group of affiliates investors should have its own escrow agreement.






1

--------------------------------------------------------------------------------





Exhibit 10.2


“Affiliate” means, with respect to any specified Person, any other Person who or
which, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person, including, without limitation, any general
partner, limited partner, member, officer, director or manager of such Person
and any venture capital or private equity fund now or hereafter existing that is
controlled by one or more general partners or managing members of, or shares the
same management company with, such Person. For purposes of this definition, the
terms “controls,” “controlled by,” or “under common control with” means the
possession, direct or indirect, of power to direct or cause the direction of
management or policies (whether through ownership of voting securities, by
contract or otherwise).
“Business Day” means a weekday on which banks are open for general banking
business in New York, New York.
“Company” means, prior to completion of the Merger, Seelos and, following
completion of the Merger, Apricus.
“Governmental Body” means any domestic or foreign multinational, federal, state,
provincial, municipal or local government (or any political subdivision thereof)
or any domestic or foreign governmental, regulatory or administrative authority
or any department, commission, board, agency, court, tribunal, judicial body or
instrumentality thereof, or any other body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power of any nature (including any arbitral body).
“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity, trust, Governmental Body or other
organization.
“Representatives” means, with respect to a Person, the officers, directors,
employees, agents, attorneys, accountants, advisors and representatives of such
Person.
“Seelos Common Stock” means the common stock, par value $0.00001 per share, of
Seelos.
“Transfer Agent” means Equiniti Shareholder Services, 1110 Centre Point Curve,
Suite 101, Mendota Heights, MN 55120-4101.
2.    Establishment of Escrow Fund.
(a)    Deposit of Escrow Shares. Simultaneously with the execution hereof, in
accordance with the terms of the Securities Purchase Agreement, the Company
shall deposit with the Escrow Agent for the benefit of the Investors the Escrow
Shares in the name of the Escrow Agent fbo Seelos Therapeutics, Inc. and
Investor’s Escrow Fund. Within one (1) Business Day of deposit, the Escrow Agent
shall acknowledge receipt of the Escrow Shares.








2

--------------------------------------------------------------------------------





Exhibit 10.2


(b)    Escrow Fund. The Escrow Fund shall be held and released by the Escrow
Agent in accordance with the terms of this Agreement. Subject to Section 2(d),
as between the Company and the Investors’ Representative, the Company and the
Investors’ Representative hereby agree that in the event of any conflict between
this Agreement and the Securities Purchase Agreement, the terms of the
Securities Purchase Agreement shall control.
(c)    Investments.
(i)    The Escrow Agent shall invest any cash in the Escrow Fund, including any
and all interest and investment income, in accordance with the joint written
instructions provided to the Escrow Agent and signed by the Company and the
Investors’ Representative. In the absence of joint written investment
instructions from the Company and the Investors’ Representative, the Escrow
Agent shall not invest any cash in the Escrow Fund, including any and all
interest and investment income. Any investment earnings and income on the Escrow
Shares shall become part of the Escrow Fund, and shall be disbursed in
accordance with Section 4 or Section 6.
(ii)    The Escrow Agent is hereby authorized and directed to sell or redeem any
such investments as it deems necessary to make any payments or distributions
required under this Agreement. The Escrow Agent shall have no responsibility or
liability for any loss which may result from any investment or sale of
investment made pursuant to this Agreement. The Escrow Agent is hereby
authorized, in making or disposing of any investment permitted by this
Agreement, to deal with itself (in its individual capacity) or with any one or
more of its Affiliates, whether it or any such Affiliate is acting as agent of
the Escrow Agent or for any third person or dealing as principal for its own
account. The Parties acknowledge that the Escrow Agent is not providing
investment supervision, recommendations or advice.
(d)    Appointment of the Escrow Agent. The Company and the Investors’
Representative (acting on behalf of the Investors) hereby appoint and designate
the Escrow Agent to serve as escrow agent to receive, hold, invest and disburse
the Escrow Fund for the benefit of the Investors in accordance with the terms of
this Agreement. The Escrow Agent hereby agrees to act as escrow agent and to
accept delivery of, and hold, safeguard and disburse the Escrow Fund pursuant to
the terms and conditions hereof. The Escrow Agent shall have only those duties
as are specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties, including, but not limited to, any
fiduciary duty, shall be implied. The Escrow Agent shall have no interest in the
Escrow Shares other than the possession or control of the Escrow Shares. The
Escrow Agent has no knowledge of, nor any requirement to comply with, the terms
and conditions of any other agreement (including the Securities Purchase
Agreement) between the Parties, nor shall the Escrow Agent be required to
determine if any Party has complied with any other agreement. Notwithstanding
the terms of any other agreement between the Parties, the terms and conditions
of this Agreement shall control the actions of the Escrow Agent. The Escrow
Agent shall have no duty to solicit any payments which may be due to it or the
Escrow Fund, including, without limitation, the Escrow Shares, nor shall the
Escrow Agent have any duty or obligation (but, for the avoidance of doubt,
subject to the final sentence of Section 2(a), and Section 2(h) hereof) to
confirm or verify the accuracy or correctness of any amounts deposited with it
hereunder.








3

--------------------------------------------------------------------------------





Exhibit 10.2


(e)    Transferability. The interests of the Investors in the Escrow Fund shall
not be assignable or transferable, other than by operation of law (in which
case, the portion of the Escrow Fund so assigned or transferred shall continue
to be bound by the terms of this Agreement). No assignment or transfer of any of
such interests by operation of law shall be recognized or given effect until the
Company, the Escrow Agent and the Investors’ Representative shall have received
written notice of such assignment or transfer and such assignment or transfer
shall also be subject to the consent of the Escrow Agent after conducting an
identity verification review and other procedures required by the United States
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “Patriot Act”).
(f)    Distribution or Capital Transaction. Any securities comprising the Escrow
Fund, including any cash or securities distributable or issuable in respect of
or in exchange for any Escrow Shares (any such distribution shall be referred to
herein as “Additional Property”) as a result of a stock split, stock dividend,
cash dividend, recapitalization, merger, asset purchase, sale of assets or
similar transaction shall not be distributed to the Investors, but rather shall
be distributed to and held by the Escrow Agent as part of the Escrow Fund and
any such Additional Property shall become part of the Escrow Fund for purposes
of this Agreement. For avoidance of doubt, upon the conversion of Escrow Shares
into shares of Apricus Common Stock in accordance with the Merger, such shares
of Apricus Common Stock shall be distributed to and held by the Escrow Agent as
part of the Escrow Fund. At any time any Escrow Shares are required to be
released from the Escrow Fund to the Investors pursuant to this Agreement, any
Additional Property previously received by the Escrow Agent in respect of or in
exchange for such Escrow Shares shall be released from the Escrow Fund as
directed by the Investors’ Representative, using the delivery instructions in
Section 13(b).
(g)    Escrow Account. The Escrow Agent has established at the request of the
Company an escrow account with escrow account number [●], in the name of the
Investors’ Representative. The Escrow Fund shall not be pledged as collateral or
security by any Party or any of his, her or its Affiliates. The Escrow Agent
shall hold and safeguard the Escrow Fund until all amounts and property held
therein have been released pursuant to Section 6. In the event that a legal
garnishment, attachment, levy restraining notice or court order is served with
respect to any of the Escrow Fund, or the delivery of the Escrow Fund shall be
stayed or enjoined by an order of a court, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to obey and comply with all such orders so
entered or issued, which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction, and the Escrow Agent
shall on a best efforts basis notify the Parties in writing when any such order
is received by the Escrow Agent. In the event the Escrow Agent obeys or complies
with any such order it shall not be liable to any of the Parties or to any other
person by reason of such compliance notwithstanding if such order is
subsequently reversed, modified, annulled, set aside or vacated.
(a)    Monthly Accounting. The Escrow Agent shall furnish the Company and the
Investors’ Representative with a monthly statement of the activity of, and
balance with respect to, the Escrow Fund, within 30 days after the end of such
monthly.
(b)    Voting of Escrow Shares. The Company shall be entitled to exercise all
voting rights with respect to such Escrow Shares.






4

--------------------------------------------------------------------------------





Exhibit 10.2


(c)    Fractional Shares. No fractional Escrow Shares shall be retained in or
released from the Escrow Fund pursuant to this Agreement. In connection with any
release of Escrow Shares from the Escrow Fund, the Company and the Investors’
Representative shall mutually agree upon appropriate rounding procedures in
order to avoid retaining in or releasing from the Escrow Fund any fractional
shares, and shall provide the Escrow Agent with written instructions regarding
release amounts.
3.    Disbursement of Escrow Shares. The Escrow Agent is not the stock transfer
agent for the Escrow Shares. Accordingly, whenever a distribution of a number of
shares is to be made, the Escrow Agent must requisition the appropriate number
of shares from the Transfer Agent, delivering to it written instructions in
substantially the form of EXHIBIT D hereto along with the appropriate stock
certificate(s) and stock power (if applicable). For purposes of this Agreement,
the Escrow Agent shall be deemed to have delivered Escrow Shares to the Person
entitled to them when the Escrow Agent has delivered such certificates to the
Transfer Agent with instructions to deliver: (a) a certificate representing the
appropriate number of shares to the appropriate Person, and (b) a certificate
representing the residual shares comprising the remaining Escrow Shares to be
returned to the Escrow Agent. Following the Escrow Agent’s delivery of such
certificates to the Transfer Agent, any Person entitled to Escrow Shares shall
consult directly with the Transfer Agent regarding any delay or problem with
delivery of any Escrow Shares to such Person. Distributions of Escrow Shares
shall be made to the holders of Escrow Shares using the delivery instructions in
Section 13(b).
4.    Administration of Escrow Fund. Except as otherwise provided herein, the
Escrow Agent shall administer the Escrow Fund as follows: Upon joint written
notice signed by the Company and the Investors’ Representative, the Escrow Agent
shall, within five (5) Business Days after the receipt of such notice, deliver
to the Transfer Agent for delivery to the Investors or the Company, using the
delivery instructions set forth in the written notice, an amount of Escrow
Shares from the Escrow Fund as directed in the written notice. The Escrow Agent
will receive joint written direction as to all share amounts to be disbursed and
will not be responsible for any calculations.
5.    Form of Notices and Instructions.
(a)    Any instructions setting forth, claiming, containing, objecting to, or in
any way related to the transfer or distribution of the Escrow Fund, must be in
writing or set forth in a Portable Document Format (“PDF”), executed by the
appropriate Party as evidenced by the signatures of the persons or person
signing this Agreement or one of their designated persons as set forth in
EXHIBIT B-1 hereto or EXHIBIT B-2 hereto (each an “Authorized Representative”),
and delivered to the Escrow Agent only by confirmed facsimile or attached to an
email and only to the fax number or email address set forth in Section 13(b).
The Escrow Agent shall not be liable to any Party or other Person for refraining
from acting upon any instruction for or related to the transfer or distribution
of the Escrow Fund if not delivered to the fax number or email address set forth
in Section 13(b).








5

--------------------------------------------------------------------------------





Exhibit 10.2


(b)    All re-registrations of Escrow Shares must be delivered by the Escrow
Agent to the Transfer Agent with detailed instructions. Currently, the Company
acts as its own transfer agent. The Company will notify the Escrow Agent if the
Transfer Agent changes during the term of this Agreement.
(c)    The Parties acknowledge that there are certain security, corruption,
transmission error and access availability risks associated with using open
networks such as the Internet and the Parties hereby expressly assume such
risks.
(d)    The Escrow Agent may conclusively rely upon any written notice, document,
instruction or request delivered by the Parties believed by it to be genuine and
to have been signed by an Authorized Representative(s), as applicable, without
inquiry and without requiring substantiating evidence of any kind and the Escrow
Agent shall be under no duty to inquire into or investigate the validity,
accuracy or content of any such document, notice, instruction or request.
6.    Release of Escrow Fund. Except as otherwise provided herein, but in any
event subject to Section 3, within five (5) Business Days following [●], 20232,
the Escrow Agent shall distribute to the Company the Escrow Shares held in the
Escrow Fund, including any Additional Property and any interest earned thereon,
not otherwise distributed to the Company or the Investors pursuant to Section 4.
7.    Covenant of the Escrow Agent. The Escrow Agent hereby agrees and covenants
with the Parties that it will perform all of its obligations under this
Agreement and will not deliver custody or possession of any of the Escrow Fund
to anyone except pursuant to the express terms of this Agreement.
8.    Fees and Expenses of the Escrow Agent. The Escrow Agent shall be entitled
to receive from time to time fees in accordance with EXHIBIT C hereto. In
accordance with EXHIBIT C hereto, the Escrow Agent will also be entitled to
reimbursement for reasonable and documented out-of-pocket expenses incurred by
the Escrow Agent in the performance of its duties hereunder and the execution
and delivery of this Agreement. All such fees and expenses shall be borne by the
Company.
9.    Limitation of the Escrow Agent’s Liability.
(a)    The Company and the Investors’ Representative (solely in its
representative capacity on behalf of the Investors) agree jointly and severally
to indemnify, defend, hold harmless, pay or reimburse the Escrow Agent and its
affiliates and their respective successors, assigns, directors, agents and
employees (the “Escrow Agent Indemnitees”) from and against any and all losses
and any other expenses, fees or charges of any character or nature, including,
without limitation, attorney’s fees and expenses, which any Escrow Agent
Indemnitee may incur or with which it may be threatened by reason of acting as
or on behalf of Escrow Agent under this Agreement or arising


_____________________________________________________ 
2 NTD: To be the date 5 years from the closing date.








6

--------------------------------------------------------------------------------





Exhibit 10.2


out of or in connection with (i) the Escrow Agent’s performance of this
Agreement, except to the extent that such losses are determined by a court of
competent jurisdiction through a final order to have been caused by the gross
negligence or willful misconduct of such Escrow Agent Indemnitee; and (ii) the
Escrow Agent having followed any joint instructions or directions from the
Investors’ Representative and the Company received in accordance with this
Agreement. The Company and the Investors’ Representative hereby grant the Escrow
Agent a lien on, right of set-off against and security interest in the Escrow
Fund for the payment of any claim for indemnification, fees, expenses and
amounts due to the Escrow Agent or an Escrow Agent Indemnitee. In furtherance of
the foregoing, the Escrow Agent is expressly authorized and directed, but shall
not be obligated, to charge against and withdraw from the Escrow Fund for its
own account or for the account of an Escrow Agent Indemnitee any amounts due to
the Escrow Agent or to an Escrow Agent Indemnitee under Section 8 or this
Section 9. The obligations set forth in this Section 9 shall survive the
resignation, replacement or removal of the Escrow Agent or the termination of
this Agreement.
(b)    The Escrow Agent shall not be liable for any action taken, suffered or
omitted to be taken by it in good faith except to the extent that the Escrow
Agent’s gross negligence or willful misconduct are determined by a court of
competent jurisdiction through a final order to have been the cause of any
direct loss to either Party. The Escrow Agent may execute any of its powers and
perform any of its duties hereunder directly or through its agents, authorized
Representatives, attorneys, custodians and/or nominees. In the event the Escrow
Agent shall be uncertain, or believes there is some ambiguity, as to its duties
or rights hereunder, or receives instructions, claims or demands from any Party
which, in the Escrow Agent’s judgment, conflict with the provisions of this
Agreement, or if the Escrow Agent receives conflicting instructions from the
Parties, the Escrow Agent shall be entitled either to (i) refrain from taking
any action until it shall be given either (A) a joint written direction executed
by authorized Representatives of the Parties which eliminates such conflict, or
(B) a court order issued by a court of competent jurisdiction (it being
understood that the Escrow Agent shall be entitled conclusively to rely and act
upon any such court order and shall have no obligation to determine whether any
such court order is final) or by a final court order, or (ii) file an action in
interpleader. Anything in this Agreement to the contrary notwithstanding, in no
event shall the Escrow Agent be liable for special, incidental, punitive,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.
10.    Termination. The terms of this Agreement shall terminate upon the release
by the Escrow Agent of the entire Escrow Fund in accordance with this Agreement.
Notwithstanding the foregoing, in no event shall this Agreement cease to remain
in full force and effect until such time as all assets deposited hereunder have
been distributed by the Escrow Agent per the terms of this Agreement.
11.    Successor Escrow Agent. In the event the Escrow Agent becomes unavailable
or unwilling to continue as escrow agent under this Agreement, the Escrow Agent
may resign and be discharged from its duties and obligations hereunder by giving
its written resignation to the Parties upon 30 days’ prior written notice to the
Parties. In addition, the Escrow Agent may be removed at any time, with or
without cause, upon 30 days’ prior written notice delivered to the Escrow Agent
and executed by both the Company and the Investors’ Representative. Such
resignation or removal shall take effect not less than 30 days after notice is
given to all Parties and the Escrow Agent. In such event, the Company may
appoint, with the consent of the Investors’ Representative, which consent shall




7

--------------------------------------------------------------------------------





Exhibit 10.2


not be unreasonably withheld, conditioned or delayed, a successor Escrow Agent,
which shall be a commercial bank, trust company or other financial institution
with a combined capital and surplus in excess of $100,000,000 (unless otherwise
agreed by the Parties in writing), that will be an unrelated third party with
respect to each of the Company and the Investors’ Representative. If the Company
fails to appoint a successor Escrow Agent within 15 days after receiving the
Escrow Agent’s written resignation, the Escrow Agent shall have the right to
apply to a court of competent jurisdiction for the appointment of a successor
Escrow Agent or appoint a successor Escrow Agent of its own choice. Any
appointment of a successor Escrow Agent shall be binding upon the Company, each
of the Investors and the Investors’ Representative, and no appointed successor
Escrow Agent shall be deemed to be an agent of the Escrow Agent. The successor
Escrow Agent shall execute and deliver to the Escrow Agent an instrument
accepting such appointment on the terms and conditions contained in this
Agreement, and the successor Escrow Agent shall, without further acts, be vested
with all the estates, property rights, powers and duties of the predecessor
Escrow Agent as if originally named as the Escrow Agent herein. The Escrow Agent
shall act in accordance with written instructions from the Company and the
Investors’ Representative as to the transfer of the Escrow Fund to a successor
Escrow Agent, at which time the Escrow Agent’s obligations under this Agreement
shall cease and terminate. Any entity into which the Escrow Agent may be merged
or converted or with which it may be consolidated, or any entity to which all or
substantially all the escrow business may be transferred, shall be the Escrow
Agent under this Agreement without further act.
12.    Investors’ Representative.
(a)    Appointment. As between the Parties, each Investor has approved the
escrow terms set forth in the Securities Purchase Agreement and the appointment
of the Investors’ Representative to give and receive notices and communications,
to authorize delivery to the Company of Escrow Shares or Additional Property or
to object to such deliveries, and to take all actions necessary or appropriate
in the reasonable judgment of the Investors’ Representative for the
accomplishment of the foregoing.
(b)    Successor Investors’ Representative. If the Investors’ Representative or
any successors thereto shall be dissolved or otherwise be unable to fulfill such
Investors’ Representative’s responsibilities as the agent of the Investors, then
the Investors’ Representative (or, if the Investors Representative shall have
been dissolved, then [●]) shall, within 10 calendar days after such event,
appoint a successor representative reasonably satisfactory to the Company,
subject to such successor representative’s compliance with Patriot Act
requirements and the consent of the Escrow Agent. Unless and until the Company
and the Escrow Agent shall have received written notice of the appointment of a
successor Investors’ Representative, the Company and the Escrow Agent shall be
entitled to rely on, and shall be fully protected in relying on, the power and
authority of the Investors’ Representative to act on behalf of the Investors.
13.    Miscellaneous.
(a)    Waiver and Amendment. Any agreement on the part of a Party or the Escrow
Agent to any extension or waiver of any provision hereof shall be valid only if
set forth in an instrument in writing signed on behalf of such Party and the
Escrow Agent. A waiver by a Party or the Escrow Agent of the performance of any
covenant, agreement, obligation, condition, representation or




8

--------------------------------------------------------------------------------





Exhibit 10.2


warranty shall not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by any Party or the
Escrow Agent of the performance of any act shall not constitute a waiver of the
performance of any other act or an identical act required to be performed at a
later time. This Agreement may not be amended, modified, altered or supplemented
except by written agreement of the Parties and the Escrow Agent.
(b)    Notices. All notices, requests, claims, demands, consents, waivers and
other communications required or permitted by this Agreement shall be in
writing, and all instructions to the Escrow Agent shall be executed by an
Authorized Representative of the Parties, and shall be deemed given to a Party
when (a) delivered to the appropriate address by nationally recognized overnight
courier service (costs prepaid); (b) sent by facsimile with confirmation of
transmission in each case to the following addresses, or facsimile numbers and
marked to the attention of the person (by name or title) designated below (or to
such other address, facsimile number, or person as a Party may designate by
notice to the other Parties); or (c) sent by a PDF attached to an email to the
email address set forth in this Section 13(b):
if to the Company:
Seelos Therapeutics, Inc.
209 Lukes Wood Road
New Canaan, CT 06840
Attention: Dr. Raj Mehra
Telephone: (646) 998-6475
Email:


with a mandatory copy to (which copy shall not constitute notice):


Paul Hastings LLP
1117 S. California Avenue
Palo Alto, California 94304
Attention: Jeffrey T. Hartlin, Esq.
Fax no.: 650-320-1904
Email: jeffhartlin@paulhastings.com


If to the Investors’ Representative:


[●]






















9

--------------------------------------------------------------------------------





Exhibit 10.2






with a mandatory copy to (which copy shall not constitute notice):
[●]


If to the Escrow Agent:


Wilmington Trust N.A.
650 Town Center Drive, Suite 800
Costa Mesa, CA 92626
Attention: Jane Snyder
Telephone: (714) 384-4162Email: jmsnyder@wilmingtontrust.com


Notwithstanding anything to the contrary in this Agreement, any instructions
setting forth, claiming, containing, objecting to, or in any way related to the
transfer or distribution of the Escrow Fund, must be in writing executed by the
appropriate Party or Parties and delivered to the Escrow Agent only by confirmed
facsimile or as a PDF attached to an email and only to the fax number or email
address set forth above. No instruction for or related to the transfer or
distribution of the Escrow Fund shall be deemed delivered and effective unless
the Escrow Agent actually shall have received it on a Business Day by facsimile
or as a PDF attached to an email to the fax number or email address set forth
above and as evidenced by a confirmed transmittal to the Party’s or Parties’
transmitting fax number or email address and the Escrow Agent has been able to
satisfy any applicable security procedures as may be required hereunder. The
Escrow Agent shall not be liable to any Party or other person for refraining
from acting upon any instruction for or related to the transfer or distribution
of the Escrow Fund if delivered to any other fax number or email address,
including but not limited to a valid email address of any employee of Escrow
Agent. The Parties each acknowledge that the Escrow Agent is authorized to use
the following funds transfer instructions to disburse any release of Escrow
Shares, without a verifying call-back as set forth below; provided, however,
that Escrow Shares shall be deemed delivered when delivered to the Transfer
Agent as provided in Section 3.    
The Company – Escrow Shares Delivery Instructions:
    
As directed by the Company in connection with any such delivery.            


Investors – Escrow Shares Delivery Instructions:


As directed by the Investors’ Representative in connection with any such
delivery.


Security Procedure for Funds Transfer. Concurrent with the execution of this
Escrow Agreement, the Parties shall deliver to the Escrow Agent authorized
signers’ forms in the form of EXHIBIT B-1 hereto and EXHIBIT B-2 hereto. The
Escrow Agent shall confirm each funds transfer instruction received in the name
of Parties by confirming with an authorized individual as evidenced in EXHIBIT
B-1 hereto and EXHIBIT B-2 hereto. Once delivered to the Escrow Agent,




10

--------------------------------------------------------------------------------





Exhibit 10.2


EXHIBIT B-1 hereto or EXHIBIT B-2 hereto may be revised or rescinded only in
writing signed by an authorized representative of the Party. Such revisions or
rescissions shall be effective only after actual receipt and following such
period of time as may be necessary to afford the Escrow Agent a reasonable
opportunity to act on it. If a revised EXHIBIT B-1 hereto or EXHIBIT B-2 hereto
or a rescission of an existing EXHIBIT B-1 hereto or EXHIBIT B-2 hereto is
delivered to the Escrow Agent by an entity that is a successor-in-interest to
either party, such document shall be accompanied by additional documentation
satisfactory to the Escrow Agent showing that such entity has succeeded to the
rights and responsibilities of the Parties. The Parties understand that the
Escrow Agent’s inability to receive or confirm funds transfer instructions may
result in a delay in accomplishing such funds transfer, and agree that the
Escrow Agent shall not be liable for any loss caused by any such delay.


The Parties represent, warrant and covenant that each document, notice,
instruction or request provided by such Party to the Escrow Agent shall comply
with applicable laws and regulations.
(c)    Construction. All section and exhibit references herein are to this
Agreement unless otherwise specified. All schedules and exhibits attached to
this Agreement constitute a part of this Agreement and are incorporated into
this Agreement and are made a part hereof as if set out in full herein. Unless
the context of this Agreement clearly requires otherwise: (i) the singular
number includes the plural number and vice versa; (ii) reference to any Person
includes such Person’s successors and assigns but, if applicable, only if such
successors and assigns are not prohibited by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity or
individually; (iii) reference to any gender includes each other gender; (iv)
reference to any agreement, document or instrument means such agreement,
document or instrument, as well as all addenda, exhibits, schedules or
amendments thereto, in each case as amended, modified or restated and in effect
from time to time in accordance with the terms thereof; (v) reference to any law
means such law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
law means that provision of such law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision; (vi) “hereunder,” “hereof,”
“hereto,” and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular Section or other provision
hereof; and (vii) “including” means including without limiting the generality of
any description preceding such term. This Agreement was negotiated by the
Parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any Party and the Escrow Agent shall not apply to any construction or
interpretation hereof. The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement. All references to “$” contained herein shall
refer to United States Dollars unless otherwise stated.
(d)    Counterparts. This Agreement, and any joint instructions from the
Parties, may be executed in several counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party;
provided that a facsimile or .pdf signature shall be considered due execution
and shall be




11

--------------------------------------------------------------------------------





Exhibit 10.2


binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or .pdf signature.
(e)    Entire Agreement. This Agreement and the other agreements referred to in
this Agreement constitute the entire agreement between the Parties and supersede
all other prior agreements and understandings, both written and oral, between
the Parties with respect to the subject matter hereof and thereof. This
Agreement constitutes the entire agreement between the Parties, on the one hand,
and the Escrow Agent, on the other hand, and supersedes all other prior
agreements and understandings, both written and oral, between the Parties, on
the one hand, and the Escrow Agent, on the other hand, with respect to the
subject matter hereof.
(f)    No Third-Party Beneficiaries. Except as expressly provided herein,
neither this Agreement nor any document delivered in connection with this
Agreement, confers upon any Person who is not a party to this Agreement any
rights or remedies hereunder.
(g)    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The Parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
(h)    Governing Law; Venue. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR




12

--------------------------------------------------------------------------------





Exhibit 10.2


ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
(i)    Waiver of Immunity. To the extent that in any jurisdiction any party to
this Agreement may now or hereafter be entitled to claim, for itself or its
assets, immunity from suit, execution, attachment (before or after judgment) or
other legal process, such party to this Agreement shall not claim, and hereby
irrevocably waives, such immunity.
(j)    Attorneys’ Fees. If any legal action or other legal proceeding relating
to this Agreement or the enforcement of any provision of this Agreement is
brought against any party to this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees, costs and disbursements (in
addition to any other relief to which the prevailing party may be entitled).
(k)    Force Majeure. No party to this Agreement is liable to any other party
for losses due to, or if it is unable to perform its obligations under the terms
of this Agreement because of, acts of God, fire, war, terrorism, floods,
strikes, electrical outages, equipment or transmission failure, or other causes
reasonably beyond its control.
(l)    Assignment and Successors. No party to this Agreement may assign any of
its rights or delegate any of its obligations under this Agreement without the
prior written consent of the other parties, subject to such assignee’s
compliance with Patriot Act requirements and the consent of the Escrow Agent.
Subject to the preceding sentence, this Agreement shall apply to, be binding in
all respects upon and inure to the benefit of the successors and permitted
assigns of the parties to this Agreement.
(m)    Tax Reporting Information and Certification of Tax Identification
Numbers. The Parties agree that, for tax reporting purposes, all interest on or
other income, if any, attributable to any cash held in the Escrow Fund or any
other cash amount held in escrow by the Escrow Agent pursuant to this Agreement
shall be reportable to the Investors’ Representative, as income earned from the
Escrow Fund by and allocable to the Investors whether or not said income has
been distributed during such year. The Parties agree to provide the Escrow Agent
with certified tax identification numbers by completing, signing and returning a
Form W-9 or Form W-8BEN, as applicable, and any other forms and documents that
the Escrow Agent may reasonably request (collectively, “Tax Reporting
Documentation”) to the Escrow Agent prior to the execution of this Agreement.
The Parties understand that, if such Tax Reporting Documentation is not so
furnished to the Escrow Agent, the Escrow Agent shall be required by the
Internal Revenue Code of 1986, as amended, to withhold a portion of any interest
or other income earned on the investment of monies or other property held by the
Escrow Agent pursuant to this Agreement, and to immediately remit such
withholding to the Internal Revenue Service. The sole tax reporting obligation
of the Escrow Agent shall be to file a Form 1099 INT or 1042S (as applicable)
with the Internal Revenue Service with respect to interest earnings on cash
amounts to the Investors’ Representative. The Parties hereby represent to the
Escrow Agent that no other tax reporting of any kind is required given the
underlying transaction giving rise to this Agreement.








13

--------------------------------------------------------------------------------





Exhibit 10.2


(n)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
[SIGNATURE PAGE FOLLOWS]




14

--------------------------------------------------------------------------------





Exhibit 10.2


IN WITNESS WHEREOF, the parties have duly caused this Escrow Agreement to be
executed as of the day and year first above written.
“Seelos”
Seelos Therapeutics, Inc.,
a Delaware corporation
 
By:__________________________________
Name: Raj Mehra, Ph.D.
Title: Chief Executive Officer
 
 











15

--------------------------------------------------------------------------------





Exhibit 10.2


IN WITNESS WHEREOF, the parties have duly caused this Escrow Agreement to be
executed as of the day and year first above written.
“Apricus”
Apricus Biosciences, Inc.,
a Nevada corporation
 
By:__________________________________
Name:
Title:





16

--------------------------------------------------------------------------------





Exhibit 10.2


IN WITNESS WHEREOF, the parties have duly caused this Escrow Agreement to be
executed as of the day and year first above written.
“Escrow Agent”
Wilmington Trust N.A.
a national banking association
 
By:__________________________________
Name:
Title:
 
 











17

--------------------------------------------------------------------------------





Exhibit 10.2


IN WITNESS WHEREOF, the parties have duly caused this Escrow Agreement to be
executed as of the day and year first above written.
“Investors’ Representative”
[●]
 
By:__________________________________
Name:
Title:
 
 











18

--------------------------------------------------------------------------------





Exhibit 10.2


EXHIBIT A


INVESTORS


Investor
Pro Rata Interest in Escrow Shares
Number of Escrow Shares
Address, Facsimile Number and E-mail
Legal Representative’s address, Facsimile Number and E-mail
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
100
%
 
 
 





19

--------------------------------------------------------------------------------





Exhibit 10.2


EXHIBIT B-1
CERTIFICATE AS TO AUTHORIZED REPRESENTATIVES OF THE COMPANY


SEELOS THERAPEUTICS, INC. (the “Company”) hereby designates each of the
following persons as its Authorized Representatives for purposes of this
Agreement, and confirms that the title, contact information and specimen
signature of each such person as set forth below is true and correct. Each such
Authorized Representative is authorized to initiate and approve transactions of
all types for the Escrow Account established under the Agreement to which this
EXHIBIT B-1 is attached, on behalf of the Company.


Name (print):
 
Specimen Signature:
 
Title:
 
Telephone Number (required):
 If more than one, list all applicable telephone numbers.
 
E-mail (required):
If more than one, list all applicable email addresses.
 





Additional Email Addresses:
The following additional email addresses also may be used by Escrow Agent to
verify the email address used to send any notice to Escrow Agent:
Email 1:                     
Email 2:                     
Email 3:                     


COMPLETE BELOW TO UPDATE EXHIBIT B-1
If the Company wishes to update this EXHIBIT B-1, the Company must complete,
sign and send to Escrow Agent an updated copy of this EXHIBIT B-1 with such
changes. Any updated EXHIBIT B-1 shall be effective once signed by the Company
and Escrow Agent and shall entirely supersede and replace any prior EXHIBIT B-1
to this Agreement.


SEELOS THERAPEUTICS, INC.




By:_________________________    
Name:    Raj Mehra, Ph.D.
Title:    President and Chief Executive Officer
Date:     




20

--------------------------------------------------------------------------------





Exhibit 10.2




WILMINGTON TRUST N.A. (as Escrow Agent)






By:_________________________    
Name:    
Title:    
Date:     






21

--------------------------------------------------------------------------------





Exhibit 10.2


EXHIBIT B-2
CERTIFICATE AS TO AUTHORIZED REPRESENTATIVES OF THE INVESTORS’ REPRESENTATIVE


The Investors’ Representative designates each of the following persons as its
Authorized Representatives for purposes of this Agreement, and confirms that the
title, contact information and specimen signature of each such person as set
forth below is true and correct. Each such Authorized Representative is
authorized to initiate and approve transactions of all types for the Escrow
Account established under the Agreement to which this EXHIBIT B-2 is attached,
on behalf of the Investors’ Representative.
Name (print):
 
Specimen Signature:
 
Title:
 
Telephone Number (required):
 If more than one, list all applicable telephone numbers.
 
E-mail (required):
If more than one, list all applicable email addresses.
 



Name (print):
 
Specimen Signature:
 
Title:
 
Telephone Number (required):
 If more than one, list all applicable telephone numbers.
 
E-mail (required):
If more than one, list all applicable email addresses.
 



The following additional email addresses also may be used by Escrow Agent to
verify the email address used to send any notice to Escrow Agent:
Email 1:                     
Email 2:                     
Email 3:                     


COMPLETE BELOW TO UPDATE EXHIBIT B-2




22

--------------------------------------------------------------------------------





Exhibit 10.2




If the Investors’ Representative wishes to update this EXHIBIT B-2, the
Investors’ Representative must complete, sign and send to Escrow Agent an
updated copy of this EXHIBIT B-2 with such changes. Any updated EXHIBIT B-2
shall be effective once signed by the Investors’ Representative and the Escrow
Agent and shall entirely supersede and replace any prior EXHIBIT B-2 to this
Agreement.


[Investors’ Representative Name]




By:_________________________    
Name:    
Title:    
Date:     


WILMINGTON TRUST N.A.




By:_________________________    
Name:    
Title:    
Date:     










23

--------------------------------------------------------------------------------





Exhibit 10.2


EXHIBIT C


ESCROW AGENT SCHEDULE OF FEES






24

--------------------------------------------------------------------------------





Exhibit 10.2


EXHIBIT D


FORM OF INSTRUCTIONS








25